DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 01/04/2021.
Claims 1 and 4-5 have been amended.  Claims 2-3 and 6-13 have been canceled.  Claims 14-16 have been added.  Overall, claims 1, 4-5 and 14-16 are pending in this application.
	Applicant's cooperation in correcting the informalities in the drawing are appreciated.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
1.	The drawings were received on 01/04/2021.  These drawings are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1, 4-5 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claim 1 recites the limitation "the outside" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
	- Claim 1, the limitation “the outside” renders the claim indefinite because it is unclear the outside of what element is, as the applicants have claimed.  Accordingly, the applicants are suggested to correct as: claim 1, page 2, line 6, “the outside” should be changed to --an outside of the casing--.
	- Claim 1, the limitation “in a same groove” renders the claim indefinite because it is unclear what element(s) has the groove is/are. Accordingly, the applicants are suggested to correct as: claim 1, page 2, line 9, “in a same groove” should be changed to --in a same groove of the screw rotor --. 
The claims not specifically mentioned are rejected since they depended from one of the above claims.
	For the purpose of this Office action, the claims 1, 4-5 and 14-16 will be examined as best understood by the examiner.

Claim Objections
3.	Claim 1 is objected to because of the following informalities: page 2, lines 14-15, “a longitudinal direction” should be changed to -- the longitudinal direction--; line 15, “a groove of the groove of the screw rotor--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
4.	Claims 1, 4-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zweifel (Patent Number 3,820,923) in view of Saito et al. (Saito) (Publication Number JP 2003-184768) and Satou et al. (Satou) (Publication Number JP06-047666). 
	Regarding claim 1, Zweifel (as shown in Figs. 4-8) discloses a fluid machine comprising a screw rotor 108, 110; a casing 1, 3 configured to accommodate the screw rotor, and a liquid supply section 54, 55 (see Figs. 6a-d and 8a-b) configured to supply liquid into a working chamber 56 from an outside of the casing, wherein the liquid supply section is configured to disperse the liquid 
	Saito teaches wherein the liquid supply section 36 includes a plurality of liquid injection holes 36c (see Fig. 4) in which each axis is inclined (see page 7, para. [0021]) with respect to each other in the same plane and intersects in the same groove of the screw rotor 1, 2 (see Fig. 3); wherein the liquid supply section 36 is disposed such that a straight line (not numbered; however, clearly seen in Fig. 4) connecting center axes of the plurality of liquid injection holes 36c in the longitudinal direction is at an angle (θ–see Fig. 4) with respect to a direction orthogonal to the longitudinal direction of the groove of the screw rotor 1, 2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the liquid supply section including a plurality of liquid injection holes in which each axis is inclined with respect to each other in the same plane and intersects in the same groove, as taught by Saito in the Zweifel apparatus, since the use thereof would have promoted a cooling effect and provided high performance for a water jet type screw compressor by improving the effect of water jetting.

	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the angle within +/-25 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine experimentation to determine the optimum or workable dimension to achieve a desired level of performance. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).	
	Regarding claim 4, Zweifel discloses wherein the liquid supply section 54 is disposed in a direction in which the straight line is orthogonal to the longitudinal direction of the groove communicating with the liquid injection holes 53 of the screw rotor 108, 110.
	Regarding claims 5 and 15, Satou discloses wherein the liquid supply section is an impinging jet nozzle 2, 14, 15 (see Figs. 1-6). 
	Regarding claims 14 and 16, Satou discloses wherein the plural of the liquid supply sections is a plural of impinging jet nozzles 2, 14, 15 (see Figs. 1-6).  

Response to Arguments
5.	The Amendment file on 01/04/2021 bring in new 35 USC 112(b) issues as discussed in the Claim Rejection section.  


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746